FILED

UNHED STATES D1STRICT CoURT 955 2 7 2012
FoR THE Dlsrizlcr oF CoLUMBIA
C|erk, U.S. Distri¢t and

Jeffrey J. Moran, ) Bankruptcl’ COU"TS
)
Plaintiff, )
)
v. ) Civil Action N0.
) [7.'7-0 93
Richard H. Battey et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, a South Dakota state prisoner proceeding pro se, has submitted a Complaint and
an application to proceed informal pauperis. Plaintiff sues United States District judge Richard
H. Battey of the District of South Dakota, and the Clerk of that Court, Joseph A. Haas, for
alleged rulings made during plaintiffs civil lawsuit, which allegedly was dismissed as frivolous
on April 12, 2012. See Compl. at 1-2. Plaintiff seeks, among other relief, the removal of both
judicial officers and monetary damages exceeding $3 million. Ia’. at 3-4. The Court will grant
plaintiffs application to proceed in forma pauperis and will dismiss this action for lack of
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action
"at any time" it determines that subject matter jurisdiction is wanting).

jurisdiction is wanting for three reasons. First, a federal district court is not a reviewing
court and, thus, lacks subject matter jurisdiction to review the decisions of other courts. See 28
U.S.C. §§ 1331, 1332 (genera1jurisdictional provisions); Fleming v. Um`lea' States, 847 F. Supp.
17(), 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). Second, judges and clerks of court

are absolutely immune from lawsuits based on acts, as alleged here, taken in their official

capacity. Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). Third, the instant complaint
is "patently insubstantial, presenting no federal question suitable for decision.' " Cala'well v.

Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (quoting Tooley v. Napolitano, 586 F.3d 1006,

1009 (D.C. Cir. 2009)). A separate order of dismissal accompanies this l\/Iemorandum Opinion.

Date: December f z , 2012 Unite tes District Judge